DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 6/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibb et al (U.S. Pub #2017/0264256).
With respect to claim 1, Gibb teaches a semiconductor device comprising: 
a substrate wafer (Fig. 1A, 161); 
a bonding layer (Fig. 1A, 147) at least partially covering a front surface of the substrate wafer; 
a plurality of silicon pillars (Fig. 1A, 112 and Paragraph 45) bonded to the front surface of the substrate wafer by the bonding layer; 
a single-crystal piezoelectric film (Fig. 1A, 120 and Paragraph 39) having a first surface and an opposing second surface, wherein the single-crystal piezoelectric film is supported by the plurality of silicon pillars such that the second surface of the piezoelectric film and the front surface of the substrate wafer enclose a cavity (Fig. 1A, 113/114) therebetween; 
a top electrode (Fig. 1A, 130) arranged adjacent to the first surface of the single-crystal piezoelectric film; and 
a bottom electrode (Fig. 1A, 131) arranged adjacent to the second surface of the single-crystal piezoelectric film.  
With respect to claim 2, Gibb teaches that each silicon pillar of the plurality of silicon pillars (Fig. 1A, 112) has side walls that are perpendicular to the front surface of the substrate wafer.  
With respect to claim 3, Gibb teaches that the bonding layer comprises at least one of aluminum (Paragraph 57), germanium, or combinations thereof.  
With respect to claim 9, Gibb teaches an interconnect member (Fig. 1A, 147) at least partially arranged over the first surface of the single- crystal piezoelectric film and extending down through a via (Fig. 1A, 121) in the single-crystal piezoelectric film to reach the bonding layer.  
With respect to claim 10, Gibb teaches that the interconnect member and the bonding layer comprise the same material composition (Fig. 1A, 147).  
With respect to claim 11, Gibb teaches that at least one of the top electrode and the bottom electrode comprises segments of different thicknesses (Fig. 1A, 131).  
With respect to claim 12, Gibb teaches that the single-crystal piezoelectric film comprises segments of different thicknesses (Fig. 1A, reduced thicknesses at trench 121).  
With respect to claim 13, Gibb teaches that each silicon pillar is electrically isolated from adjacent silicon pillars by one or more air gaps (Fig. 1A, 113/114).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Gibb, in view of Kim et al (U.S. Pub #2018/0054176).
With respect to claim 4, Gibb does not teach a top passivation layer arranged adjacent to the first surface of the single-crystal piezoelectric film and enclosing the top electrode therein; and a bottom passivation layer arranged adjacent to the second surface of the single- crystal piezoelectric film and enclosing the bottom electrode therein.  
Kim teaches a top passivation layer (Paragraph 91) arranged adjacent to the first surface of the single-crystal piezoelectric film and enclosing the top electrode therein; and a bottom passivation layer (Paragraph 82) arranged adjacent to the second surface of the single- crystal piezoelectric film and enclosing the bottom electrode therein.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a top passivation layer and bottom passivation layer on the piezoelectric film of Gibbs as taught by Kim in order to achieve the predictable result of protecting the piezoelectric layer and electrode layers (Paragraph 7). 
With respect to claim 5 and the limitation that “each of the top passivation layer and the bottom passivation layer comprises a material that is resistant to etching by sulfur hexafluoride”, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
As to the grounds of rejection, see MPEP § 2113 section 1.


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Gibb, in view of Burak (U.S. Pub #2016/0087186).
With respect to claim 8, Gibb does not teach that each of the top electrode and the bottom electrode comprises a plurality of finger members, wherein the plurality of finger members of the top electrode at least substantially overlap with the plurality of finger members of the bottom electrode.  
Burak teaches that each of the top electrode and the bottom electrode comprises a plurality of finger members, wherein the plurality of finger members of the top electrode (Fig. 4, 311, 312, etc.) at least substantially overlap with the plurality of finger members of the bottom electrode (Fig. 4, 331, 341, etc).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the top electrode and bottom electrode of Gibb to comprise finger members as taught by Burak in order to implement a LCRF device (Paragraph 54-55).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Gibb, in view of Lasiter et al (U.S. Pub #2015/0165479)
With respect to claim 14, Gibb does not teach an elastic layer arranged over the single-crystal piezoelectric film.
Lasiter teaches piezoelectric transducer comprising an elastic layer (Fig. 3, 330 and Paragraph 66) arranged over the piezoelectric film.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826